Ordered, that the decision in this case, handed down on the 21st day of January, 1927,  is amended so as to read as follows: Judgment dismissing complaint and order setting aside verdict in favor of plaintiff reversed upon the law and the facts,' verdict reinstated, and judgment directed to be entered in accordance with the verdict, with costs to appellant. The carpet was the property of defendant, and was furnished by him and at times repaired by him. The only part of the premises rented to plaintiff was the apartment on the floor above, and she was under no obligation to keep the carpet in repair. That obligation was assumed by defendant; and for its defects, to the injury of plaintiff, he was properly found responsible. Jaycox, Young and Kapper, JJ., concur; Kelly, P. J., and Manning, J., dissent.